583 So. 2d 1356 (1991)
Ex parte Randall RILEY.
(Re Randall Riley v. State).
1901404.
Supreme Court of Alabama.
August 2, 1991.
John S. Waddell, Birmingham, for appellant.
James H. Evans, Atty. Gen., for appellee.
Prior report: Ala.Cr.App., 583 So. 2d 1353.
ALMON, Justice.
The petition for writ of certiorari is denied.
In denying the petition for writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT DENIED.
HORNSBY, C.J., and ADAMS, STEAGALL and INGRAM, JJ., concur.